Case 20-40371-pwb   Doc 15-1    Filed 03/21/20 Entered 03/21/20 09:57:07   Desc
                               Exhibit Page 1 of 3




                                                                       Exhibit A
Case 20-40371-pwb   Doc 15-1    Filed 03/21/20 Entered 03/21/20 09:57:07   Desc
                               Exhibit Page 2 of 3




                                                                       Exhibit A
Case 20-40371-pwb   Doc 15-1    Filed 03/21/20 Entered 03/21/20 09:57:07    Desc
                               Exhibit Page 3 of 3




                                                                           Exhibit B
